Title: From George Washington to Colonel Oliver Spencer, 29 April 1779
From: Washington, George
To: Spencer, Oliver



Sir
Head Quarters Middlebrook 29th April 1779.

I am informed by Colonel Malcom in a letter of the 25th in[s]tant of your arrival and that you were to take the command of the new corps. He has declined the service.
It appears from his letter that the officers and men are dissatisfied in their present situation—the latter in particular have expressed a desire to be distributed among the regiments belonging to the States where they have been respectively raised. This would be attended with the most extensive consequences. it cannot be complied with; And I trust in the exertions of the officers to suppressing the progress of a spirit, of which even the first workings are disagreeable and dangerous. I will not doubt there endeavors on this occasion. A moments consideration will discover its propriety. Col. Malcom has very properly left a guard upon the stores when the corps marched for Easton. But As these men will be necessary el[se]where—cannot the stores be removed to Easton, by water, or otherwise—I wish you to take measures for this purpose.
You will be pleased to send in the arrangement of the office[r]s of the corps—with your remarks that it may be finally completed.
Courtlands Regiment has been ordered to join you in the execution of repairs to be made on the road.
G.W.